Title: From Benjamin Franklin to John Torris, 4 February 1780
From: Franklin, Benjamin
To: Torris, John


Sir,
Passy, Feb. 4. 1780.
I received but a few days since your favours of January 17. and 18. I send here with the Commission desired for Capt. Ryan & The fearnot. I heartily wish you and him all the success you desire and deserve. The Bond is to be executed and Left at Mr. Coffin’s, where you will find the Commission, as the English have paid no Regard to the written paroles taken by the black Prince in his former Cruizes, and have not return’d us a Single Man for all the Prisoners she releas’d nor for 220. others released upon like solemn Paroles by the General Mifflin, and Hancock Privateers last Year, I think it right, and it is now my Instructions to all your Captains who act under Commissions from Congress in these seas, to Trust no more to such Paroles, but secure their Prisoners in the best manner, they can and bring them into france. By this means an equal Number of our Country men will be delivered in Exchange from the long Captivity they have suffered in England, and an Essential service rendered to The United States, of which I shall take care to inform the Congress.— I consent to the request made by you and the brave Captain Ryan, of giving Liberty to The 8 Irish Prisoners he desires to take with him and I shall request the Officer in whose Care they may at present be, to deliver them to Capt. Ryan accordingly. With best Wishes for your success and Prosperity, I have the honour to be. Sir &c.
M. Torris. Dunkerque.
